Title: To Thomas Jefferson from Delamotte, 9 March 1793
From: Delamotte
To: Jefferson, Thomas


Havre, 9 Mch. 1793. Having received TJ’s letter of 14 Nov. a few days ago, he sees that TJ may retire and might even now be in Virginia. From what he has seen in American newspapers he is not surprised that TJ prefers a private life to a situation exposing him to the sarcasms of envy. Convinced that TJ will choose to remain in office, he congratulates him in advance on his reasons—envy must have abated and TJ must again be happy to be useful to his country. If on the other hand he has retired to Virginia, he congratulates him on the delights awaiting him there. There is no ship bound for Virginia, so he must keep TJ’s books—as well as the macaroni, which might not find him in Philadelphia—until one occurs. He begs to have all his little errands, of which there will be more if TJ should indeed retire. [P.S.] They have a ship he thinks will go to Alexandria.
